t c memo united_states tax_court ashok c shah and jyoti a shah petitioners v commissioner of internal revenue respondent docket no filed date ashok c and jyoti a shah pro sese bric skinner for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined the following deficiency additions to tax and penalty relating to petitioners' federal income taxes additions to tax_year deficiency sec_6653 b sec_6653 b a sec_6653 b b sec_6663 dollar_figure -- dollar_figure t -- -- dollar_figure -- -- -- -- -- -- -- dollar_figure fifty percent of the statutory interest on dollar_figure computed from date to the earlier of the date of assessment or the date of payment all section references are to the internal_revenue_code in effect for the years in issue the issues for decision are as follows whether petitioners failed to report capital_gain and rental income and overstated depreciation expenses and charitable_contributions we hold that they did whether petitioners are liable for sec_6653 additions to tax and a sec_6663 penalty for fraud we hold that they are findings_of_fact petitioners husband and wife resided in kalamazoo michigan at the time their petition was filed during the years in issue mr shah worked as a scientist and mrs shah as a research biochemist for the upjohn company upjohn upjohn provided petitioners with medical insurance and reimbursed petitioners' employee business_expenses petitioners were involved in real_estate activities they jointly owned and managed two rental properties petitioners also owned a vacant lot which they purchased in for dollar_figure petitioners in sold the lot on an installment basis for dollar_figure and in received a dollar_figure payment - they however did not report this payment on their tax_return in respondent audited petitioners' federal_income_tax return during their initial meeting with an internal_revenue_service irs auditor petitioners submitted records canceled checks and receipts some of the receipts related to medical and employee_expenses for which petitioners previously had been reimbursed at the next meeting pursuant to the auditor's request petitioners submitted their and records the auditor asked petitioners whether they had altered certain checks relating to and petitioners admitted that they had altered these documents respondent then initiated a criminal investigation of petitioners in date after being notified of the criminal investigation petitioners amended their and federal tax returns petitioners' numerous adjustments resulted in additional reported taxable_income of dollar_figure dollar_figure and dollar_figure for and respectively in date petitioners were charged pursuant to sec_7201 with evading income_tax on date mr shah pleaded guilty to tax_evasion relating to was sentenced to months in prison and was ordered to pay a dollar_figure fine and dollar_figure in restitution mrs shah pleaded nolo contendere to providing the irs with fraudulent information was placed on years probation and was ordered to pay a dollar_figure fine q4e- opinion for the reasons set forth below we sustain all of respondent's determinations respondent determined that petitioners on their tax_return failed to report dollar_figure of capital_gain and dollar_figure of rental income erroneously claimed a depreciation deduction relating to an automobile and overstated deductions for charitable_contributions and depreciation relating to rental property petitioners bear the burden_of_proof see 290_us_111 yet have failed to establish that respondent's determinations are incorrect respondent also determined that petitioners pursuant to sec_6653 a and b b and are liable for additions to tax and a penalty for fraud to prove fraud respondent must establish by clear_and_convincing evidence that for each year in issue an underpayment_of_tax exists and that some portion of the underpayment is due to fraud see 92_tc_661 respondent has established that for each year in issue petitioners' underpayment_of_tax was fraudulent each of petitioners' amended returns is an admission of a tax underpayment see 464_us_386 in addition petitioners' actions warrant an inference of fraud petitioners intentionally understated their income and overstated their deductions as a result in and - - petitioners underreported substantial amounts of taxable_income ie more than dollar_figure each year see 348_us_121 holding that a pattern of consistently and substantially underreporting income may justify an inference of fraud we also note that petitioners after being informed of the audit persisted in their attempt to conceal income by submitting to the irs altered documents and documents relating to expenses for which petitioners previously had been reimbursed see 80_tc_1111 stating that a taxpayer's attempts to conceal income mislead the irs or prevent the collection of income_tax may establish the requisite fraudulent intent petitioners made numerous other contentions e right to a refund relief from joint_and_several_liability res_judicata collateral_estoppel and several violations of the united_states constitution we conclude that these contentions are meritless or irrelevant to reflect the foregoing decision will be entered for respondent
